Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on November 16, 2020. Claims 11-20 have been amended. Claims 11-20 are pending. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael J. McCandlish on January 13, 2021.
The application has been amended as follows: 
Claim 20: On line 2, change “monitoring unit” to --monitoring device--.

Claims 11-20 are allowed.
Regarding Claims 11-20, applicant amended the claims to overcome the claim objections set forth in the Ex Parte Quayle Office action dated on January 8, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a lighting device wherein, along with the other claimed features, a multi-channel power supply unit for the at least two LED chains including at least two power sources, wherein each LED chain is associated with a respective power source and each LED chain is electrically connected on one side to a power supply output connection of the respective power source included in the multi-channel power supply unit and wherein the respective controllable interrupter switch for each LED chain is connected in series with the respective LED chain, and at least one coupling component assembly connected respectively between each of the control connections of the respective controllable interrupter switches for enabling a flow of current from the respective control connection of one 
Prior art Wieselburg (AT5190) discloses a lighting device comprising at least two LED chains, a respective controllable interrupter switch, and a controllable interrupter switch for each LED chain connected in series with the respective LED chain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896